The opinion of the court was delivered March 19th 1883.
Per Curiam.
This clause of the will which we are called on to construe, does not blend real and personal estate together. It gives to the sons of the testator real estate only. Hence none of the authorities applicable to a case where the property is thus blended can aid this appellant. The case rests on au entire omission of the testator to use any language sufficient to charge upon the land, devised to the sons, the legacies given to the daughters. He directs his sons to pay the legacies, but does not charge them on the land. Something more than a mere direction to pay is necessary. This view is sustained by a long line of cases. Among them we refer to Miltonberger v. Schlegel, 7 Barr 211; Hamilton v. Porter, 13 P. F. Smith 332; Buchanan’s Appeal, 22 Id. 118; Cable’s Appeal, 10 Norris 327.
Decree affirmed and appeal dismissed at the costs of the appellant.